SUPPLEMENT DATED DECEMBER 4, 2009 TO PROSPECTUSES DATED APRIL 25, 2007 FOR FUTURITY PROTECTOR VARIABLE UNIVERSAL LIFE INSURANCE AND FUTURITY ACCUMULATOR VARIABLE UNIVERSAL LIFE INSURANCE ISSUED BY SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) SUN LIFE OF CANADA (U.S.) VARIABLE ACCOUNT I This supplement contains information regarding changes to investment options that are available under your Policy. The name of The Alger American Fund has been changed to The Alger Portfolios. In addition, the names and class of the following investment options have changed to: Old Name and Class New Name and Class Alger American SmallCap Growth Portfolio, Class O Alger Small Cap Growth Portfolio, Class I-2 Alger American Income & Growth Portfolio, Class O Alger Growth & Income Portfolio, Class I-2 Alger American MidCap Growth Portfolio, Class O Alger Mid Cap Growth Portfolio, Class I-2 Please retain this supplement with your prospectus for future reference. Protector,
